Citation Nr: 1200095	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  06-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 and from January 1981 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in March 2006 and June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of background, the Veteran's claim was reopened and remanded for further evidentiary development in October 2010.  Because the benefit sought remains denied, the claim has been returned to the Board.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As referenced above, the Board reopened the Veteran's previously denied left shoulder disorder service connection claim and remanded it for further evidentiary development in October 2010.  The record reflects that the RO/AMC procured the requested VA examination addressing the etiology of the Veteran's left shoulder disorder.  However, when readjudicating the claim, the RO/AMC failed to acknowledge that the Board had reopened the service connection claim and therefore erroneously continued to refer to the Veteran's claim as a claim to reopen,  analyzing the merits under an incorrect standard.  As it would be potentially prejudicial to the Veteran to proceed with an adjudication of this appeal without first ensuring that the Veteran's claim has properly adjudicated by the RO/AMC, the claim must be remanded for the issuance of an accurate supplemental statement of the case.

With regard to the VA examination and medical opinion obtained by the RO/AMC, the Board notes that the VA examiner did not provide any supporting rationale for that part of his medical opinion that he could not resolve the issue of whether the Veteran's left shoulder disorder is affected by his service-connected cervical, thoracic, and lumbar spine disabilities without resorting to mere speculation.  Accordingly, a new medical opinion addressing this potential relationship should be obtained, to include a supporting rationale.

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA treatment records from September 2011 to the present.

2.  Then, the RO/AMC should return the Veteran's claims file to the VA examiner who performed the December 2010 VA examination, if available.  If this VA examiner is not available, the claims file should be provided to a person of appropriate medical expertise.

The VA clinician should review the Veteran's claims file, including the VA medical opinion rendered in 2010.  The clinician is then asked to opine whether it is at least as likely as not that the Veteran's left shoulder disorder is secondary to or aggravated by his service-connected cervical, thoracic, or lumbar spine disabilities.

If the examiner determines that a medical opinion cannot be rendered without resorting to mere speculation, an explanation as to why that is so is requested, including a recitation of what  missing facts or evidence would allow the examiner to render a medical opinion without resorting to speculation.  

2.  Then, re-adjudicate the Veteran's left shoulder disorder service connection claim on the merits, (as in October 2010, the Board reopened the previously denied service connection claim).  If the full benefit sought with regard to the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


